DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-5, 8-11 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “ (A) a sulfur free salt of Co, Fe, Ni, W, and Cr”,  and combinations of (A)-(C)”;  claim 22 recites “ (A) a sulfur free salt of Co, Fe, Ni, or W, and combinations of those sulfur free salts”; and “combinations of (A)-(C)” ; and claim 23 recites “a sulfur free salt of Cr”, and “combinations of (A)-(C)”;  such limitations of  “sulfur free salt” are not described in the original disclosure.  Rather instant specification expressly discloses that the at least one additive can be sulfur or combinations of sulfur and metal, e.g. Fe (see instant specification 20190127282 para [0061], [0062], [0092], table 2) wherein a sulfur salt is envisioned hereof.  But such description does not provide support for precluding sulfur salt. Furthermore, sulfur is the 10th most abundant element on earth and is a chalcogen like oxygen.  It bonds well with most metals to form a metal complex including metal salt and sulfur is a common impurity in metal systems.  Especially in light of the idea of instant invention that metal oxides are added as additives, and that sulfur (which is also a chalcogen) is a common impurity in metal oxides. Hence, these negative limitations of “(A) a sulfur free salt of Co, Fe, Ni, W, and Cr”,  and “combinations of (A)-(C)”, “a sulfur free salt of Co, Fe, Ni or W, and combinations of those sulfur free salts”;   and  “a sulfur free salt of Cr” (i.e. exclusion of sulfur salt as additive) are attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent (see MPEP 2173.05(i)).  Adding sulfur salt as part of the alloy or metal oxide (even if done as impurity), is still adding it.   There is no provision in the instant application to preclude this situation and applicants do not show possession of the claimed embodiment.    Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 8-11 and 22-24 are rejected under 35 U.S.C. 103 as obvious over McMillen (US2011/0104033) in view of Landwehr (US8142749). 
McMillen discloses a method using carbothermic reduction to make TiB2 particles (i.e. ceramic powder) ([0018], [0037]) which utilizes a carbon source to reduce boron and titanium oxide at temperature in excess of 1350 °C ([0082], [0091], Fig. 2, example 1-2).  McMillen further teaches such synthesis method comprising adding a sufficient amount of at least one additive (e.g. iron oxide) to a plurality of reagents (specifically a first amount of carbon as reducing agent, a second amount of boron oxide, titanium oxide as reactant) to form a precursor mixture comprising boron oxide, titanium dioxide, carbon black with 0.25 wt. % iron oxide as a catalyst ([0087]).  McMillen expressly teaches the iron oxide catalyst of being one of additive ([0030], [0048], [0082]) which is added to  alter or improve the general properties and/or qualities of titanium diboride, for example purity, PSD (particle size distribution), or surface area.  
McMillen  broadly teaches synthesizing titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology ([0004], [0019])  via  controlling one or more processing variables such as amount of sulfur in the chemical reaction of titanium diboride ([0004]), inert gas flow rate, a soak time, a reaction temperature, and optional additive, for example  transition metal oxide catalyst such as iron oxide, nickel oxide, chrome oxide, manganese oxide , cobalt oxide, vanadium oxide and the like   ([0012], [0020], [0048]).  
McMillen further discloses particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  McMillen further teaches the obtained TiB2 particles having plate-like morphology and irregular morphology (Fig. 4-6, table 2, [0099]), fine particles size of 1 to 2 µm or intermediate particle size distribution of D50 being 5.6 or 5.9 µm.  McMillen also teaches target particle size of TiB2 particles can be in the range of 0.1 to 0.5 µm (reads onto the claimed fine particles size distribution), or from 0.5 to 1.5 µm (reads onto the claimed  fine particles size distribution), or from 1.5 to 4.5 µm (reads onto the claimed intermediate particles size distribution), or from 9 to 12 µm (reads onto the claimed coarse particle size distribution).  McMillen disclosed particles bridged to different shape and size (Fig. 5), hence, irregular morphology as that of instantly claimed is expected thereof.  McMillen also discloses using milling/de-agglomeration to break apart the bridged networks of particles ([0106]), it would have been obvious to one of ordinary skill in the art that during such milling/de-agglomeration, some irregular particles apparently can be produced.
Regarding claim 1,  McMillen does not expressly teach the at least one additive is selected from the group consisting of:  (A) a sulfur free salt of Co, Fe, Ni, W, and Cr; (B) a pure metal of Co, Fe, Ni, W, and Cr; (C) an alloy of Co, Fe, Ni, W, and Cr; (D) combinations of (A) –(C). 
Landwehr teaches one or transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum can be added into titanium diboride (col. 4 lines 39-52), wherein such transition metal elements can be added into titanium diboride during the synthesizing stage of the titanium diboride, i.e., such transition metal elements being mixed with reactants for forming titanium diboride (col. 4 lines 57-63).  Landwehr further discloses such transition metal elements can be added into the reactants for forming titanium diboride in elemental form (i.e. pure metal) or in the form of boride, carbide, oxide, carboxide or halide (apparently metal halide is  metal salt) (col. 5 lines 57-63), wherein the amount of such transition metal elements in the range of about 0.5 to 3.5% by weight based on the weight of titanium diboride (col. 6 lines 1-4). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or their halide form as shown by Landwehr to practice the additive of McMillen because by doing so can help provide titanium diboride material having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  It would have been obvious for one of ordinary skill in the art to substitute iron oxide, nickel oxide, chrome oxide, cobalt oxide with their functional equivalent of metal of iron, nickel, cobalt, chromium in element form or their halide form for help producing desired titanium diboride having desired morphology and particle size distribution (see MPEP 2144. 06). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum (or metal halide) additive, the soaking time of the precursor mixture, controlling reaction temperature etc. as shown by McMillen via routine experimentation (see MPEP 2144. 05 II) for help obtaining titanium diboride particles having desired target particle size distribution and morphology (e.g. such as plate-like, irregular) for desired intended uses as suggested by McMillen ([0004], [0019]).   
As for the claimed at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof,  Landwehr already teaches using metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or their halide form for help improving titanium diboride sinterability and minimizing deleterious grain boundary phase. McMillen already teaches particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  Landwehr teaches a  same or substantially the same additive as that of instantly claimed  can be added  thereof for forming titanium diboride having desired titanium diboride products,  therefore,  same or substantially the same “at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof”  as that of the instantly claimed would be expected.    It would have been obvious to one of ordinary skill in the art to select certain processing variables, e.g. adopting certain amount of at least one additive (metal of tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum or their halide form) for at least partially realizing a morphology and at least partially realizing a particle size distribution as that of  instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 3, McMillen further discloses further comprising removing an undesired byproduct of the carbothermic reaction via exposing the precursor mixture to a process gas flow during the carbothermic reacting step wherein inert gas removing non-desirable intermediate species or mineralizing components to drive the production a high purity TiB2 ([0022], [0055],[0057], [0089]). 
Regarding claim 4, McMillen further teaches directing the process gas flow through the precursor mixture to maintain an ideal reacting conditions, specifically, purging argon through the TiB2 at rate of 0.5 L/min precursor during the carbothermic reacting step ([0054], [0089], [0090]). 
Regarding claim 5, McMillen already specifically teaches using argon gas ([0089]) and inert gas can be argon, helium and neon (noted all these are noble gas). 
Regarding claim 8-9 and 11, McMillen further discloses using 1 mole TiO2; 1.12 mole B2O3; and 5.12 moles of carbon to form a precursor mixture (noted water being removed after mixture being formed) ([0087], example 2-3); i.e., 79.87 g TiO2, 69.62x1.12 = 77.97 g B2O3, and 61.44 g carbon, wherein such mixture contains 36.4 wt% TiO2, 35.6 wt% B2O3 and 28.0 wt% carbon, respectively. 
Regarding claim 10, McMillen further discloses wherein the carbon source comprises graphite: "titanium diboride powders made with synthetic graphite" ([0099]). 
Regarding claim 22, McMillen has been described as above.  McMillen does not expressly teach the at least one additive is selected from the group consisting of:  (A) a sulfur free salt of Co, Fe, Ni or W, and combinations of those sulfur free salts; (B) a pure metal of Co, Fe, Ni or W, and combinations of those pure metals;  (C) an alloy comprising Co, Fe, Ni or W, and combinations of those alloys; and (D) combinations of (A) –(C). 
Landwehr has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such amount of one or more metal of tungsten, iron, cobalt, nickel or their halide form  as shown by Landwehr to practice the additive of McMillen because by doing so can help provide titanium diboride material having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  Furthermore, choosing tungsten, iron, cobalt, nickel or their halide form from a finite number of transition metal or their halide form  as additive for help producing desired titanium diboride particles has  a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of metal of tungsten, iron, cobalt, nickel or their halide form, the soaking time of the precursor mixture, controlling reaction temperature etc. as shown by McMillen via routine experimentation (see MPEP 2144 . 05 II) for help obtaining titanium diboride particles having desired target particle size distribution and morphology (e.g. such as irregular titanium diboride having fine particle size, or plate-like titanium diboride having intermediate or coarse particle size ) for desired intended uses as suggested by McMillen ([0004], [0019]).   
As for the claimed at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular and  plate-like,  irregular particles realize a fine particle size, or a plate-like particles realize an intermediate or coarse particle size, Landwehr already teaches using metal of tungsten, iron, cobalt, nickel or their halide form for help improving titanium diboride sinterability and minimizing deleterious grain boundary phase.   McMillen already teaches particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]). McMillen also specifically teaches plate-like morphology titanium diboride having intermediate particle size distribution size of D50 being 5.6 or 5.9 µm ( example 1-3, [0099], Fig. 4 and 6).   McMillen also teaches  titanium diboride having irregular shape with smaller particle size, e.g. from 1 to 2 micron ([0099],[0104] table 1, 3, Fig. 5, Fig. 7- 8).    Landwehr teaches a same or substantially the same  additive as that of instantly claimed  can be added  thereof for forming titanium diboride having desired titanium diboride products,  therefore,  same or substantially the same “the titanium diboride realize a morphology selected from the group consisting of irregular and  plate-like,  irregular particles realize a fine particle size, or a plate-like particles realize an intermediate or coarse particle size”  as that  of the instantly claimed would be expected.    It would have been obvious to one of ordinary skill in the art to select certain processing variables, e.g. adopting certain amount of at least one additive (metal of tungsten, iron, cobalt, nickel or their halide form) for at least partially realizing  a morphology and at least partially realizing a particle size distribution as that of  instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 23, McMillen has been described as above.  McMillen does not expressly teach the at least one additive is selected from the group consisting of:  (A) a sulfur free salt of Cr; (B) a pure metal of Cr;  (C) an alloy comprising Cr; and (D) combinations of (A) –(C). 
Landwehr has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such amount of chromium or its halide form as shown by Landwehr to practice the additive of McMillen because by doing so can help provide titanium diboride material having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  Furthermore, choosing chromium or its halide form from a finite number of transition metal or their halide form  as additive for help producing desired titanium diboride particles has a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of chromium or its halide form, the soaking time of the precursor mixture, controlling reaction temperature etc. as shown by McMillen via routine experimentation (see MPEP 2144 . 05 II) for help obtaining titanium diboride particles having desired target particle size distribution and morphology (e.g. such as irregular titanium diboride having fine particle size, plate-like titanium diboride having intermediate or coarse particle size ) for desired intended uses as suggested by McMillen ([0004], [0019]).   
As for the claimed at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of equiaxed  and  plate-like,  equiaxed  particles realize a fine particle size, or a plate-like particles realize an intermediate particle size, Landwehr already teaches using chromium metal or its halide form for help improving titanium diboride sinterability and minimizing deleterious grain boundary phase.   McMillen already teaches particle size and morphology of the  formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]). McMillen already teaches plate-like morphology titanium diboride having intermediate particle size distribution size of D50 being 5.6 or 5.9 µm ( example 1-3, [0099], Fig. 4 and 6).    Landwehr teaches a  same or substantially the same additive as that of instantly claimed  can be added  thereof for forming titanium diboride having desired titanium diboride products,  therefore,  same or substantially the same “the titanium diboride realize a morphology selected from the group consisting of equiaxed  and  plate-like,  equiaxed  particles realize a fine particle size, or a plate-like particles realize an intermediate particle size”  as that  of the instantly claimed would be expected.    It would have been obvious to one of ordinary skill in the art to select certain processing variables, e.g. adopting certain amount of at least one additive (chromium or its halide form) for at least partially realizing a morphology and at least partially realizing a particle size distribution as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]).
Regarding claim 24, Landwehr already teaches a preferred additive element amount close enough with that of claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   Landwehr expressly discloses “The amount of the substitutional transition metal element to be added to the titanium diboride depends not only on the intended use of the bulk titanium diboride article, but also on the stage in the processing of the titanium diboride in which the substitutional transition metal is added and the form in which it is added, e.g., in elemental form or in the form of a boride, carbide, oxide, carboxide, or halide. In all cases, the amount of the substitutional transition metal elements present is to be less than the amount which would cause the precipitation of one or more secondary phases that are detrimental to the intended use of the bulk titanium diboride article (col. 5 lines 57-63).   It would have been obvious for one of ordinary skill in the art to adopt a same amount of additive as that of instantly claimed via routine optimization for help obtaining a titanium diboride for desired intended usage as suggested by Landwehr (col. 5 lines 57-63). Furthermore, MPEP points out that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  

Response to Amendment
The decaration under 37 CFR 1.132 filed 05/18/2022 is insufficient to overcome the 112 rejection of “sulfur free salt because there is no factual evidence to support applicant’s allegations of “sulfur free salts of Fe, Ni, Co, W and Cr” being used.   None of the example in table 2 of the instant specification showing any example of using such claimed “sulfur free salts of Fe, Ni, Co, W and Cr” either.   On the contrary, as recognized by the office, instant specification expressly discloses that the at least one additive can be sulfur or combinations of sulfur and metal, e.g. Fe (see instant specification 20190127282 para [0061], [0062], [0092], table 2) wherein a sulfur salt is envisioned hereof.  But such description does not provide support for precluding sulfur salt. Furthermore, sulfur is the 10th most abundant element on earth and is a chalcogen like oxygen.  It bonds well with most metals to form a metal complex including metal salt and sulfur is a common impurity in metal systems.  Especially in light of the idea of instant invention that metal oxides are added as additives, and that sulfur (which is also a chalcogen) is a common impurity in metal oxides. Hence, these negative limitations of “(A) a sulfur free salt of Co, Fe, Ni, W, and Cr”,  and “combinations of (A)-(C)”, “a sulfur free salt of Co, Fe, Ni or W, and combinations of those sulfur free salts”;   and  “a sulfur free salt of Cr” (i.e. exclusion of sulfur salt as additive) are attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent (see MPEP 2173.05(i)).  Adding sulfur salt as part of the alloy or metal oxide (even if done as impurity), is still adding it.   There is no provision in the instant application to preclude this situation and applicants do not show possession of the claimed embodiment.    

Response to Arguments
Applicant's arguments filed on 05/18/2022 have been fully considered but they are moot in view of current rejections. 
In response to applicant’s arguments about negative limitation of “sulfur free salt”, please see remarks as stated in “Response to Amendments” sections. 
In response to applicant’s arguments about no disclosure, teaching or suggestion in Landwehr’s “substitutional transition metal elements” cause any particular morphology or particle size distribution of a titanium diboride,  McMillen already  discloses particle size and morphology of the formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  Landwehr is applied to show one or transition metal elements selected from tungsten, molybdenum, chromium, iron, cobalt, nickel, niobium and tantalum can be added into titanium diboride (col. 4 lines 39-52) for obtaining titanium diboride having increased sinterability while avoiding or minimizing the formation of deleterious grain boundary phase as suggested by Landwehr (col. 4 lines 42-49).  It is readily apparent that since deleterious grain boundary phase being minimized, apparently certain titanium diboride particle size and/or certain morphology can be obtained when combining Landwehr disclosed additives into McMillen disclosed titanium diboride method. Thus, taking the McMillen reference as a whole, particle size and morphology can be controlled in McMillen, therefore, applicant’s argument is not found convincing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Chandral to 20100176339 discloses titanium boride containing powder containing (regardless of the commercial source of such powders) nominal amounts of impurities such as O, N, C, Fe, Zr, H, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732